Case 6:20-cv-01185-RBD-EJK Document 22 Filed 09/21/20 Page 1 of 2 PageID 359




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

LAVONNE WALSH

       Plaintiff,

v.                                                        Case No. 6:20-cv-1185-Orl-37EJK

TARGET CORPORATION,

       Defendant.




                                          ORDER

       This is a standard slip and fall case. (Doc. 1-1.) Plaintiff sued Defendant in state

court for negligence. (Id. ¶¶ 9–11.) Defendant then removed the suit here, asserting the

Court had diversity jurisdiction. (Doc. 1, ¶¶ 3–5.) In response, Plaintiff moved to remand

to state court, arguing Defendant did not meet its burden of demonstrating the amount

in controversy exceeded $75,000. (Doc. 15 (“Motion”).) On referral, U.S. Magistrate

Judge Embry J. Kidd recommends the Court grant the Motion. (Doc. 21 (“R&R”).)

       No party objected to the R&R, and the time for doing so has now passed. Absent

objections, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

                                                -1-
Case 6:20-cv-01185-RBD-EJK Document 22 Filed 09/21/20 Page 2 of 2 PageID 360




      1.    U.S. Magistrate Judge Embry J. Kidd’s Report and Recommendation (Doc.

            21) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    Plaintiff’s Motion for Remand (Doc. 15) is GRANTED.

      3.    This case is REMANDED to the Seventh Judicial Circuit in and for Volusia

            County, Florida.

      4.    The Clerk is DIRECTED to terminate all pending motions and to close the

            file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on September 18, 2020.




Copies to:
Counsel of Record
Seventh Judicial Circuit in and for Volusia County,
Florida




                                            -2-
